
	

114 HR 1645 IH: Transportation for Elderly and Disabled Individuals Act of 2015
U.S. House of Representatives
2015-03-26
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		I
		114th CONGRESS
		1st Session
		H. R. 1645
		IN THE HOUSE OF REPRESENTATIVES
		
			March 26, 2015
			Mr. Veasey introduced the following bill; which was referred to the Committee on Transportation and Infrastructure
		
		A BILL
		To amend title 49, United States Code, with respect to urbanized area formula grants, and for other
			 purposes.
	
	
 1.Short titleThis Act may be cited as the Transportation for Elderly and Disabled Individuals Act of 2015. 2. Urbanized area formula grantsSection 5307(a)(2) of title 49, United States Code, is amended in subparagraphs (A) and (B), by inserting before during the following: or general public demand response service.
		
